            Case 2:15-cv-00180-PLD Document 96 Filed 11/07/18 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


CHRISTOPHER MIELO and SARAH HEINZL,
individually and on behalf of all others                      Case No. 15-cv-180
similarly situated,

                       Plaintiffs,

       v.
                                                              Filed Electronically

STEAK ‘N SHAKE OPERATIONS, INC.,

                       Defendant.


         DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR, IN THE
               ALTERNATIVE, PARTIAL SUMMARY JUDGMENT

       Defendant Steak ‘N Shake Operations, Inc. (“Steak ‘N Shake”), through counsel, and

pursuant to Federal Rule of Civil Procedure 56 and the Court’s Hearing on Status Conference

(Doc. 91), files this Motion for Summary Judgment, or, in the Alternative, Partial Summary

Judgment.

       As set forth fully in Steak ‘N Shake’s Memorandum of Law in Support of its Motion for

Summary Judgment or, in the Alternative, Partial Summary Judgment, Concise Statement of

Undisputed Material Facts and accompanying Appendix of Record Materials, all of which have

been filed contemporaneously with this Motion and which are incorporated by reference, there is

no genuine issue of material fact in dispute and Steak ‘N Shake is entitled to judgment as a

matter of law.

       WHEREFORE, Defendant Steak ‘N Shake respectfully requests that this Court (i) grant

its Motion for Summary Judgment and dismiss the Complaint in its entirety and with prejudice;

or, alternatively (ii) enter an order finding that Section 211 creates no obligation to develop or

                                                  1
          Case 2:15-cv-00180-PLD Document 96 Filed 11/07/18 Page 2 of 3




implement a policy or practice concerning the maintenance of places of public accommodations,

and that Plaintiffs may not rely on any such putative obligation for any purpose in this litigation.

A proposed order is attached.


Dated: November 7, 2018                           Respectfully submitted,

                                                  /s/ Patrick J. Fazzini
                                                  Patrick J. Fazzini (ID No. 306664)
                                                  David H. Raizman, Esq. (CA I.D. No. 129407)
                                                  Maria Greco Danaher (ID No. 47036)

                                                  Ogletree Deakins
                                                  One PPG Place, Suite 1900
                                                  Pittsburgh, Pennsylvania 15222
                                                  (412) 394-3390
                                                  patrick.fazzini@ogletreedeakins.com
                                                  david.raizman@ogletreedeakins.com
                                                  maria.danaher@ogletreedeakins.com

                                                  Attorneys for Defendant




                                                 2
          Case 2:15-cv-00180-PLD Document 96 Filed 11/07/18 Page 3 of 3




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 7th day of November 2018, the foregoing Defendant’s

Motion for Summary Judgment or, in the Alternative, Partial Summary Judgment, was

filed with the Clerk of the Court using the CM/ECF system which sent notification of such filing

to all attorneys of record.




                                                    /s/ Patrick J. Fazzini
                                                    Patrick J. Fazzini
                                                    Attorney for Defendant
